DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf et al. (US 5,808,206, hereafter Pandorf) in view of Cardinale. (US 8,504,313)

	With respect to claim 1, Pandorf teaches a vacuum monitor comprising: a sensing mechanism (pressure sensitive sensor 210) that is in contact with an atmosphere inside a measurement space, and outputs output signals that correspond to a pressure inside this measurement space; a heater (218) that adjusts a temperature of the sensing mechanism, and a pressure calculation circuit (control unit 220) into which the output signals from the sensing mechanism are input and that calculates pressure values (col. 12, lines 16-21), wherein a set temperature of the heater is adjustable (col. 9, lines 8-27, Figs. 2A-4) and the sensing mechanism comprises: a diaphragm (diaphragm 201b) that is in contact with the atmosphere inside the measurement space; and a detection electrode (electrode 210c) that is provided so as to face the diaphragm. (col. 12, lines 1-16, Fig. 2G)
	Pandorf does not explicitly teach the pressure calculation circuit comprises a pressure calculation unit that calculates the pressure values based on the output signals from the sensing mechanism and that is arranged outside of the sensing mechanism; a correction coefficient storage unit in which correction coefficients that correspond to the set temperature of the heater are stored; and a correction unit that selects the correction coefficient according to the set temperature of the heater that indicates a temperature of inside of the sensing mechanism and corrects the pressure values calculated by the pressure calculation unit based on the selected correction coefficient.
	Cardinale teaches a vacuum monitor comprising: a sensing mechanism that is in contact with an atmosphere inside a measurement space, and outputs an output signal that corresponds to a pressure inside this measurement space including a pressure calculation circuit comprising: a pressure calculation unit that calculates the pressure values based on the output signals from the sensing mechanism; a correction coefficient storage unit in which correction coefficients that correspond to the set temperature of the heater are stored; and a correction unit that selects the correction coefficient according to the set temperature of the heater that indicates a temperature of inside of the sensing mechanism and corrects the pressure values calculated by the pressure calculation unit based on the selected correction coefficient. (col. 19, lines 13-40)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the structure of Pandorf to include the pressure calculation circuit details, as taught by Cardinale, to adjust the calculated pressure based upon the set temperature of the heater in order to compensate the pressure outputs based upon the temperature of the sensing mechanism.
It should be noted that, although Cardinale does not explicitly teach the pressure calculation circuit is located outside of the sensing mechanism, the function of the circuit will be the same no matter where it is located and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the pressure calculation circuit outside the sensing mechanism for ease of access for maintenance or other purposes.
	With respect to claim 2, Pandorf, as modified by Cardinale, teaches a sensor module (212d) that is equipped with the sensing mechanism (210); and a main body module (212e) that is equipped with the pressure calculation circuit (control unit 220) and a heater control circuit (control unit 220) that controls a temperature of the heater, wherein the heater control circuit controls the current or the voltage of the heater such that the temperature of the heater remains at an input set temperature. (Pandorf, col. 9, lines 8-27, Figs. 3-4)
	With respect to claim 3, Pandorf, as modified by Cardinale, teaches the sensor module is removably attached to the main body module. (Pandorf, col. 17, lines 14-28, Fig. 4)
With respect to claim 4, Pandorf, as modified by Cardinale, teaches a vacuum monitor comprising: a sensing mechanism that is in contact with an atmosphere inside a measurement space, and outputs an output signal that corresponds to a pressure inside this measurement space including a pressure calculation circuit comprising: a calibration data storage unit (second memory device 670, col. 13, lines 18-20) in which calibration data corresponding to the sensing mechanism is stored; and a pressure calculation unit that calculates pressure values based on output signals from the sensing mechanism and on the calibration data, wherein the calibration data storage unit is formed such that the calibration data can be updated via an external input. (Cardinale, col. 18, lines 8-44)
	With respect to claim 6, Pandorf, as modified by Cardinale, teaches a thermal insulation module (thermal shunt 252) that separates the sensor module and the main body module from each other by a predetermined distance, and prevents heat generated in the sensor module from being transferred to the main body module. (Pandorf, col. 17, lines 28-38, Fig. 4)
	With respect to claim 7, Pandorf, as modified by Cardinale, teaches the sensor module further comprises the heater (218), and the sensor module is formed so as to be able to be removably attached to the main body module with the sensing mechanism and the heater being formed as an integrated body. (Pandorf, col. 17, lines 14-28, Fig. 4)
	With respect to claim 8, Pandorf, as modified by Cardinale, teaches the thermal insulation module comprises: a main connector that connects the sensing mechanism to the pressure calculation circuit; and a sub-connector that connects the heater to the heater control circuit. Although Pandorf, as modified by Cardinale, does not discuss the nature of the connections, it is well-known to provide electrical connections using flexible wires and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one of the main connector or the sub-connector as a flexible connector in order to connect the elements to the control circuit past rigid structural elements.
	Likewise, with respect to claim 9, although Pandorf, as modified by Cardinale, does not explicitly teach the main connector comprises: a central conductor along which the output signals from the sensing mechanism are transmitted; a cylindrical insulating body that covers a side circumferential surface of the central conductor and is electrically insulated; and an outer conductive body that covers an outer-side circumferential surface of the insulating body, wherein a connector socket that is formed by a cylindrical conductive body and covers an outer side of the outer conductive body is provided in the thermal insulation module, it is well-known to provide this type of connector and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide this type of connector in order to readily connect the elements to the control circuit without electrical interference from the surrounding structural elements.
	With respect to claim 10, Pandorf, as modified by Cardinale, teaches a heater control circuit that controls a temperature of the heater, wherein the correction unit receives the set temperature from the heater control circuit.

Response to Arguments
Applicant’s arguments filed March 23, 2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied previously.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JILL E CULLER/Primary Examiner, Art Unit 2853